Order entered January 12, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01294-CV

                    IN THE INTEREST OF S.V. AND S.V., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-04-11968-V

                                           ORDER
               Before Chief Justice Wright, Justice Francis, and Justice Stoddart

       Before the Court is the December 18, 2017 motion of Coppell Independent School

District to dismiss appellant’s amended notice of appeal. We DENY the motion.

       On the Court’s own motion, we construe the amended notice of appeal as a notice of

appeal and DIRECT the Clerk of this Court assign a new appellate cause number to the notice of

appeal filed in this appeal on November 29, 2017.

       In the notice of appeal, appellant states he is appealing from the modification order in the

suit affecting the parent-child relationship signed on October 20, 2017. A notice of appeal from

that order was due on Monday, November 20, 2017. See TEX. R. APP. P. 26.1. Appellant filed

the notice of appeal, nine days past the deadline. However, because the notice of appeal was

filed within fifteen days of the deadline, appellant can remedy the timeliness problem by filing,

by January 22, 2017, a motion for extension of time that complies with rule of appellate
procedure 10.5(b). See TEX. R. APP. P. 26.3, 10.5(b). We caution appellant that failure to file an

extension motion within the time specified may result in dismissal of the appeal in the newly

assigned appellate cause number without further notice.

                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE